15‐2707(L) 
         Gupta v USA 
 
 
     1                         UNITED STATES COURT OF APPEALS 
 
     2                               FOR THE SECOND CIRCUIT 
 
     3                                              ‐ ‐ ‐ ‐ ‐ ‐ 
 
     4                                     August Term, 2018 
 
     5   (Argued:  November 16, 2016                                 Decided: January 11, 2019) 
 
     6                             Docket Nos. 15‐2707(L), ‐2712(C) 
 
     7

     8   RAJAT K. GUPTA, 
 
     9                                              Petitioner‐Appellant, 
 
    10                                    ‐ v. ‐ 
 
    11   UNITED STATES OF AMERICA, 
 
    12                                              Respondent‐Appellee. 
    13

    14   Before: KEARSE, WESLEY, and DRONEY, Circuit Judges. 
 
    15                Petitioner Rajat K. Gupta, whose 2012 convictions of substantive  and 
 
    16   conspiracy crimes of securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff, and 
 
    17   18 U.S.C. § 371, were upheld on appeal in 2014, see United States v. Gupta, 747 F.3d 111 
     1   (2d Cir. 2014), appeals from a 2015 judgment of the United States District Court for 
 
     2   the Southern District of New York, Jed S. Rakoff, Judge, denying Guptaʹs motion to 
 
     3   vacate his convictions pursuant to 28 U.S.C. § 2255 on the ground that the trial courtʹs 
 
     4   instructions to the jury as to the ʺpersonal benefitʺ component of an insider trading 
 
     5   offense were legally invalid in light of this Courtʹs 2014 decision in United States v. 
 
     6   Newman, 773 F.3d 438 (2d Cir. 2014) (ʺNewmanʺ). The district court denied the motion, 
 
     7   concluding principally that Gupta, who had objected to those instructions at trial, 
 
     8   procedurally defaulted his present contention by not pursuing his objection on the 
 
     9   direct appeal from his conviction; that he made no showing that would excuse the 
 
    10   default; and that, in any event, the jury instructions were consistent with Newman, 
 
    11   even  as  interpreted by  Gupta.  See United States v. Gupta, 111 F.Supp.3d 557, 561 
 
    12   (S.D.N.Y. 2015). On this appeal, Gupta concedes that he procedurally defaulted his 
 
    13   challenge to the trial courtʹs personal benefit instruction; but he contends that the 
 
    14   default should be excused on the grounds of cause and prejudice, or actual innocence, 
 
    15   or inapplicability of the normal default principles in light of the Supreme Courtʹs 
 
    16   decision  in  Montgomery  v.  Louisiana,  136  S.  Ct.  718  (2016).  We  conclude  that  his 
 
    17   contentions lack merit, and we affirm the denial of his motion for relief from the 
 
    18   judgment of conviction. 


                                                      2
     1                   Affirmed. 
 
     2                         GARY P. NAFTALIS, New York, New York (David S. 
     3                             Frankel, Alan R. Friedman, Robin M. Wilcox,  Elliot 
     4                             A.  Smith,  Kramer  Levin  Naftalis  &  Frankel,  New 
     5                             York, New York, on the brief), for Petitioner‐Appellant. 
 
     6                         DAMIAN WILLIAMS, Assistant United States Attorney, 
     7                             New York, New York (Preet Bharara, United States 
     8                             Attorney  for  the  Southern  District  of  New York, 
     9                             Margaret Garnett, Assistant United States Attorney, 
    10                             New York, New York, on the brief), for Respondent‐ 
    11                             Appellee. 
 
    12   Per Curiam*: 
 
    13                   Petitioner Rajat Gupta, who stands convicted of substantive and 
 
    14   conspiracy crimes of securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff, and 
 
    15   18 U.S.C. § 371, see United States v. Gupta, 747  F.3d  111  (2d Cir. 2014) (ʺGupta Iʺ), 
 
    16   appeals from a judgment of the United States District Court for the Southern District 
 
    17   of  New  York,  Jed  S.  Rakoff,  Judge,  which  denied  Guptaʹs  motion  to  vacate  his 
 
    18   convictions pursuant to 28 U.S.C. § 2255 on the ground that the courtʹs instructions 
 
    19   to the jury as to the ʺpersonal benefitʺ component of an insider trading offense were 
 
    20   legally invalid in light of this Courtʹs subsequent decision in United States v. Newman, 
 
 
 
 


         *     This decision was originally entered as a summary order on January 7, 2019; the
               summary order is withdrawn.

                                                       3
     1   773  F.3d  438  (2d  Cir. 2014)  (ʺNewmanʺ).  The district court denied the motion, 
 
     2   concluding principally that Gupta, who had objected to those instructions at trial, 
 
     3   procedurally defaulted his present contention by not pursuing his objection on  the 
 
     4   direct appeal from his conviction; that he made no showing that would excuse the 
 
     5   default; and that, in any event, the jury instructions were consistent with Newman, 
 
     6   even as  interpreted by  Gupta.  See United States v. Gupta, 111 F.Supp.3d 557, 561 
 
     7   (S.D.N.Y. 2015) (ʺGupta IIʺ). 
 
     8                 This Court granted Guptaʹs application for a certificate of appealability 
 
     9   on the issues of (1) whether his conviction should be vacated on the ground that the 
 
    10   jury was erroneously instructed, and (2) whether any procedural default of this claim 
 
    11   may be excused on the grounds of (a) cause and prejudice or (b) actual innocence. On 
 
    12   appeal, Gupta concedes that he procedurally defaulted his challenge to the trial 
 
    13   courtʹs personal benefit instruction; but he contends that the default should be 
 
    14   excused on the grounds of cause and prejudice, or actual innocence, or inapplicability 
 
    15   of the normal default principles in light of the Supreme Courtʹs decision in 
 
    16   Montgomery v. Louisiana, 136 S. Ct. 718 (2016).  For the reasons that follow, we see no 
 
    17   error  in  the  decision  of  the  district  court,  and  we  affirm  the  decision  in  Gupta  II 
 
    18   denying Guptaʹs motion for relief from the judgment of conviction. We assume the 


                                                         4
     1   partiesʹ familiarity with the underlying facts, procedural history, and  issues for 
 
     2   review. 
 
     3                 Guptaʹs convictions of engaging in and conspiring to engage in an insider 
 
     4   trading  scheme  were  based  on  evidence  that  on  several  occasions  Gupta,  while 
 
     5   serving on boards of directors of various companies, disclosed material nonpublic 
 
     6   information about those companies to his friend and business associate Raj 
 
     7   Rajaratnam, founder of the Galleon Group (ʺGalleonʺ), a family of hedge funds that 
 
     8   invested billions of dollars for its principals and clients, see Gupta I, 747 F.3d at 116, 
 
     9   121.  In his direct appeal from the judgment of conviction, Gupta  principally 
 
    10   challenged the admission in evidence of certain wiretap evidence and challenged the 
 
    11   exclusion  of  certain  evidence  he  sought  to  introduce.  We  rejected  all  of  Guptaʹs 
 
    12   contentions and affirmed the judgment. See id. at 128‐40. Gupta did not challenge the 
 
    13   sufficiency of the evidence to convict him or any of the instructions to the jury. 
 
    14                 After Guptaʹs appeal had been decided, this Court decided Newman, 773 
 
    15   F.3d at 438, in which we reversed the insider trading convictions of two tippees. 
 
    16                 In his present § 2255 motion, Gupta quotes the following parts of the trial 
 
    17   courtʹs instructions to the jury at his trial: 




                                                      5
     1                First,  [the  government  must  prove  that]  on  or  about  the  date 
     2                alleged, Mr. Gupta engaged in an insider trading scheme, in that, 
     3                in anticipation of receiving at least some modest benefit in return, he 
     4                provided to Mr. Rajaratnam the material non‐public information 
     5                specified in the count you are considering . . . . 
 
     6                       . . . . 
 
     7                [A]s to the benefit that the defendant anticipated receiving, the 
     8                benefit does not need to be financial or to be tangible in nature.  It could 
     9                include, for example, maintaining a good relationship with a frequent 
    10                business partner, or obtaining future financial benefits. 
 
    11   (Gupta brief on appeal at 10 (all emphases and alterations in brief).) He contends that 
 
    12                [t]he  instruction  thus  began  by  emphasizing,  in  a  formulation 
    13                plainly invalid following Newman, that ʺthe benefit does not need 
    14                to be financial or to be tangible in nature.ʺ By way of example, the 
    15                district court continued, ʺmaintaining a good relationshipʺ  with 
    16                Rajaratnam  would  suffice.  The instruction thus permitted, 
    17                consistent with the governmentʹs theory, proof and arguments in 
    18                the case, a guilty verdict based on the relationship, alone, as  the 
    19                benefit. 
 
    20   (Id. at 10‐11 (emphasis in original).) Gupta contends that his convictions should be 
 
    21   vacated on the ground that Newman, ʺ[b]y contrast, . . . held that a personal  benefit 
 
    22   must take the form of an ʹexchangeʹ—a quid pro quo—in which the alleged tipper 
 
    23   receives an ʹobjective, consequential . . . gain of a pecuniary or similarly valuable 
 
    24   nature,ʹ or at least the opportunity for such gain.ʺ (Id. at 11 (quoting Newman, 773 
 
    25   F.3d at 452)). We disagree. 


                                                       6
     1                 ʺ[A] collateral challenge may not do service for an appeal.ʺ United States 
 
     2   v. Frady, 456 U.S. 152, 165 (1982). ʺWhere a defendant has procedurally defaulted a 
 
     3   claim by failing to raise it on direct review, the claim may be raised in habeas only if 
 
     4   the defendant can first demonstrate either ʹcauseʹ and actual ʹprejudice,ʹ Murray v. 
 
     5   Carrier, 477 U.S. 478, 485 (1986); Wainwright v. Sykes, 433 U.S. 72, 87 (1977), or that he 
 
     6   is ʹactually innocent,ʹ Murray, supra, at 496; Smith v. Murray, 477 U.S. 527, 537 (1986).ʺ 
 
     7   Bousley v. United States, 523 U.S. 614, 622 (1998).  In order to demonstrate cause, a 
 
     8   defendant  must  show  ʺsome  objective  factor  external  to  the  defense,ʺ  Murray  v. 
 
     9   Carrier, 477 U.S. 478, 488 (1986), such that the claim was ʺso novel that its legal basis 
 
    10   [was] not reasonably available to counsel,ʺ Reed v. Ross, 468 U.S. 1, 16 (1984). Novelty, 
 
    11   or futility, however, ʺcannot constitute cause if it  means  simply that a claim was 
 
    12   unacceptable to that particular court at that particular time.ʺ  Bousley, 523 U.S. at 623 
 
    13   (internal quotation marks omitted).  ʺ[T]he question is not whether subsequent legal 
 
    14   developments have made counselʹs task easier, but whether at the time of the default 
 
    15   the claim was ʹavailableʹ at all.ʺ  United States v. Thorn, 659 F.3d 227, 233 (2d Cir. 2011) 
 
    16   (quoting Smith v. Murray, 477 U.S. 527, 537 (1986)).  ʺ[T]he mere fact that counsel 
 
    17   failed to recognize the factual or legal basis for a claim, or failed to raise the claim despite 
 
    18   recognizing it, does not constitute cause for a procedural default.ʺ Murray v. Carrier, 

                                                        7
     1   477 U.S. at 486 (emphasis added). 
 
     2                Further, in order to meet the cause‐and‐prejudice standard, the prejudice 
 
     3   that must be shown is ʺnot merely whether ʹthe instruction is undesirable, erroneous, 
 
     4   or even universally condemned,ʹʺ but rather ʺʹwhether the ailing instruction by itself 
 
     5   so infected the entire trial that the resulting conviction violates due process,ʹʺ  Frady, 
 
     6   456 U.S. at 169 (quoting Henderson v. Kibbe, 431 U.S. 145, 154 (1977)); see Frady, 456 U.S. 
 
     7   at 166 (ʺThe burden of demonstrating that an erroneous instruction was so prejudicial 
 
     8   that it will support a collateral attack on the constitutional validity of a state courtʹs 
 
     9   judgment is even greater than the showing required to establish plain error on direct 
 
    10   appeal.ʺ  (internal  quotation  marks  and  emphasis  omitted)).  And  in  order  to 
 
    11   demonstrate his actual innocence, a defendant must prove his ʺfactual innocence, not 
 
    12   mere legal insufficiency,ʺ and ʺdemonstrate that, ʹin light of all the evidence,ʹ ʹit is 
 
    13   more likely than not that no reasonable juror would have convicted him.ʹʺ  Bousley, 
 
    14   523 U.S. at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327‐28 (1995)).  Gupta has made 
 
    15   none of the requisite showings. 




                                                     8
     1   No ʺCauseʺ 
 
     2                 As to cause, we recently noted in Whitman v. United States, No. 15‐2686, 
 
     3   2018  WL  5828118  (2d  Cir.  Nov.  7,  2018)  (summary  order)  (ʺWhitmanʺ)—another 
 
     4   insider  trading  case  in  which  the  direct  appeal  was  decided  shortly  before  our 
 
     5   decision in Newman—that the defendant had objected at trial to the courtʹs personal 
 
     6   benefit instruction but did not pursue that objection on appeal. We noted that the 
 
     7   same objection had been pressed by defendants in other cases prior to our decision 
 
     8   in  Newman.  We  concluded  that  Whitman  did  not  show  cause  for  his  failure  to 
 
     9   challenge the personal benefit instructions on appeal: ʺIf other counsel were able to 
 
    10   raise the argument, including Whitmanʹs own former attorney, we cannot say the 
 
    11   same argument was unavailable to his appellate counsel.ʺ Whitman, 2018 WL 5828118 
 
    12   at *2. 
 
    13                 Although Whitman was decided by nonprecedential summary order, the 
 
    14   fact that we ʺ[d]eny[]  summary orders precedential effect  does not mean that   the 
 
    15   court considers itself free to rule differently in similar cases,ʺ Order dated  June 26, 
 
    16   2007, adopting 2d Cir. Local R. 32.1.1, and we see no basis for any different outcome 
 
    17   here. Defendants in other insider trading prosecutions were contending that juries 
 
    18   should be given narrower definitions of the personal benefit needed to find culpable 


                                                     9
     1   insider trading.  Gupta at his trial objected to the instructions he challenges now.  We 
 
     2   conclude that he presents no viable claim that the personal benefit challenge was 
 
     3   unavailable to his counsel on appeal. 
 
 
 
     4   No ʺPrejudiceʺ 
 
     5                 Nor has Gupta shown prejudice—i.e., that the personal benefit 
 
     6   instructions he challenges were so flawed as to deny him due process.  First of all, we 
 
     7   assess the targeted portion of the district courtʹs instructions in context.  ʺAs [the 
 
     8   Supreme Court] ha[s] often emphasized:  ʹ[A] single instruction to a jury may not be 
 
     9   judged in artificial isolation, but must be viewed in the context of the overall charge.ʹʺ 
 
    10   Frady,  456  U.S.  at  169  (quoting  Cupp  v.  Naughten,  414  U.S.  141,  146‐47  (1973)). 
 
    11   Although Gupta argues that it was error for the trial judge to indicate that it would 
 
    12   suffice  to  establish  a  personal  benefit  if  Guptaʹs  purpose  had  been  simply 
 
    13   ʺʹmaintaining a good relationshipʹʺ (Gupta brief on appeal at 10 (quoting Tr. 3371)), 
 
    14   the courtʹs actual relationship language (included in Guptaʹs quote but omitted from 
 
    15   his argument) was ʺmaintaining a good relationship with a frequent business partnerʺ 
 
    16   (Tr. 3371 (emphasis added)). 




                                                      10
     1                Second, the trial courtʹs reference to a good relationship with a frequent 
 
     2   business partner was consistent with the Supreme Courtʹs discussion in Dirks v. SEC, 
 
     3   463 U.S. 646 (1983), as to what may properly be considered a tipperʹs anticipated 
 
     4   personal benefit sufficient to warrant his conviction of insider trading. In Dirks, 
 
     5   noting that ʺa purpose of the securities laws was to eliminate use of inside 
 
     6   information for personal advantage,ʺ id. at 662 (internal quotation marks omitted), the 
 
     7   Court stated that the test for whether that purpose has been contravened is ʺwhether 
 
     8   the insider receives a direct or indirect personal benefit from the disclosure, such as 
 
     9   a pecuniary gain or a reputational benefit that will translate into future earnings.ʺ  Id. 
 
    10   at 663.  The Court also stated that an inference of such a benefit may be warranted by 
 
    11   the circumstance of ʺa relationship between the insider and the recipient that suggests 
 
    12   a quid pro quo from the latter, or an intention to benefit the particular recipient.ʺ Id. 
 
    13   at 664.  Where the recipient of the tip is the tipperʹs ʺfrequentʺ ʺbusinessʺ partner, the 
 
    14   tipperʹs anticipation of a quid pro quo is easily inferable. 
 
    15                Third, the Dirks Courtʹs use of the above  disjunctives (i.e., ʺsuch as a 
 
    16   pecuniary gain or a reputational benefit that will translate into future earnings,ʺ id. 
 
    17   at 663, and ʺa quid pro quo from the [recipient] or an intention to benefit the particular 
 
    18   recipient,ʺ id.  at 664)—especially prefaced by ʺsuch asʺ—suggests varying sets of 


                                                     11
     1   circumstances each of which would warrant a finding of the tipperʹs illegal purpose. 
 
     2   Thus, while Gupta argues that the instruction at his trial was ʺinvalidʺ under Newman 
 
     3   for stating that ʺʹthe benefit does not need to be financial or to be tangibleʹʺ  (Gupta 
 
     4   brief on appeal at 10), that instruction was warranted by Dirks. Indeed, the lack  of 
 
     5   need for proof of the tipperʹs financial or tangible gain was highlighted as well by the 
 
     6   Dirks Courtʹs illustration that 
 
     7                [t]he  elements  of  fiduciary  duty  and  exploitation  of  nonpublic 
     8                information also exist when an insider makes a gift of confidential 
     9                information  to  a  trading  relative  or  friend.  The tip and trade 
    10                resemble trading by the insider himself followed by a gift of the 
    11                profits to the recipient. 
 
    12   463 U.S. at 664; see also United States v. Martoma, 894 F.3d 64, 75 (2d Cir. 2018)  (ʺThe 
 
    13   tipperʹs intention to benefit the tippee proves a breach of fiduciary duty because it 
 
    14   demonstrates that the tipper improperly used inside information for personal ends 
 
    15   and thus lacked a legitimate corporate purpose.ʺ). 
 
    16                Finally, the trial courtʹs instruction that the benefit to Gupta need not 
 
    17   have  been  financial  or  tangible,  although  contrary  to  the  formulation  given  in 
 
    18   Newman, could not have constituted prejudice to Gupta because it was correct. The 
 
    19   Newman formulation was expressly rejected by the Supreme Court in Salman v. United 
 
    20   States, 137 S. Ct. 420 (2016), as that Court noted that 


                                                    12
     1                [t]o the extent the Second Circuit held that the tipper must also 
     2                receive something of a ʺpecuniary or similarly valuable natureʺ in 
     3                exchange for a gift to family or friends, Newman, 773 F.3d, at 452, 
     4                . . . this requirement is inconsistent with Dirks. 
 
     5   137 S. Ct. at 428. Thus, in the wake of Salman, we have stated that ʺit is settled  law 
 
     6   that personal benefits may be indirect and intangible and need not be pecuniary at 
 
     7   all.ʺ United States v. Martoma, 894 F.3d at 75. 
 
     8                The fact that Newmanʹs requirement for proof of a tipperʹs pecuniary or 
 
     9   other  tangible  gain  has  been  rejected  by  the  Supreme  Court  disposes  of  Guptaʹs 
 
    10   contention—invoking Montgomery v. Louisiana, 136 S. Ct. 718, a case that involved 
 
    11   principles   of   retroactivity   and   that  did not address issues of cause and 
 
    12   prejudice—that Newman meant the trial courtʹs instruction that proof of pecuniary or 
 
    13   tangible benefit was not necessary caused him to be convicted of a crime for ʺconduct 
 
    14   that is not criminalʺ (Gupta brief on appeal at 22). 
 
 
 
    15   No Innocence 
 
    16                Lastly, as to the claim of actual innocence, Gupta has not ʺdemonstrate[d] 
 
    17   that, ʹin light of all the evidence,ʹ ʹit is more likely than not that no reasonable juror 
 
    18   would have convicted him,ʹʺ Bousley, 523 U.S. at 623 (quoting Schlup v. Delo, 513 U.S. 



                                                     13
     1   at 327‐28 (emphasis ours)), of insider trading.  As a matter of background, the record 
 
     2   as a whole, viewed in the light most favorable to the government, contained ample 
 
     3   evidence that Gupta and Rajaratnam were business associates. Gupta had invested 
 
     4   several million dollars in Galleon funds.  In 2005, Gupta and Rajaratnam invested in 
 
     5   another investment fund capitalized with $50 million; Gupta originally contributed 
 
     6   $5 million; he later doubled his investment with $5 million loaned to him by 
 
     7   Rajaratnam.  In  early  2008,  Gupta  was  made  chairman  of  Galleon  International, 
 
     8   which, as of April 2008, managed assets totaling some $1.1 billion and could earn 
 
     9   performance fees; Gupta was given a 15 percent ownership stake in that fund. Gupta 
 
    10   also regularly worked on Galleonʹs behalf in seeking potential investors; he had a 
 
    11   keycard allowing him access to Galleonʹs New York offices. See Gupta I, 747 F.3d at 
 
    12   116‐21. Gupta described Rajaratnam as a very close friend. Rajaratnamʹs address 
 
    13   book noted Gupta as a good friend; and Gupta was one of five persons whose call 
 
    14   Rajaratnamʹs secretary was authorized to put through if he called near the end of the 
 
    15   trading day. See id. at 121. 
 
    16                The jury was instructed that in order to convict Gupta on any given 
 
    17   count, it must find, inter alia, that ʺGupta anticipated that Mr. Rajaratnam or others 
 
    18   at Galleon would trade on the basis of th[e non‐public] informationʺ provided by 


                                                   14
     1   Gupta, that ʺthey then did so by buying or selling the shares specified in the count on 
 
     2   the basis of the inside information,ʺ and that ʺGupta, in return for providing this 
 
     3   information, anticipated receiving some personal benefit.ʺ (Tr. 3371.) There  was 
 
     4   ample evidence to permit the jury to find that Gupta intended Rajaratnam to trade on 
 
     5   the  basis  of  the  confidential  information  Gupta  passed  to  him  and  that  Gupta 
 
     6   personally benefitted in one of the ways envisioned in Dirks. 
 
     7                For example, on September 23, 2008, Gupta, a member of the board  of 
 
     8   directors  of  The  Goldman  Sachs  Group,  Inc.  (ʺGoldman  Sachsʺ  or  ʺGoldmanʺ), 
 
     9   participated in a Goldman board meeting via telephone and learned that Warren 
 
    10   Buffett was about to invest $5 billion in Goldman, which would be publicly 
 
    11   announced at 6 p.m. that day.  At 3:54 p.m.—one minute after the end of that board‐ 
 
    12   meeting telephone call—Gupta called Rajaratnam, telling Rajaratnamʹs secretary that 
 
    13   the  call was  urgent.  Gupta and Rajaratnam spoke briefly, and Rajaratnam then 
 
    14   immediately began having his people at Galleon buy Goldman shares.  Between 3:56 
 
    15   p.m. and the 4:00 p.m. close of the market, they bought Goldman shares costing a 
 
    16   total of more than $33 million. The next morning, the price of the stock rose some 
 
    17   seven  percent.  See  Gupta  I,  747  F.3d at  117‐19.  The timing of Guptaʹs call to 
 
    18   Rajaratnam immediately after the end of his board call, and his statement at 3:54 p.m 


                                                    15
     1   that he needed to speak to Rajaratnam urgently, plainly allowed the inference  that 
 
     2   Gupta intended Rajaratnam to buy, and profit on, Goldman shares in advance of the 
 
     3   Buffett $5 billion announcement at 6 p.m. 
 
     4                 Similarly, on October 23, 2008, Gupta learned in a Goldman Sachs board‐ 
 
     5   of‐directors  conference  call  that  Goldman  would  report  in  December  a  quarterly 
 
     6   financial loss.  The loss would be its first in its history as a public  company, and 
 
     7   market analysts were predicting another profitable quarter. One minute after the end 
 
     8   of that board  conference  call, Gupta   called  Rajaratnam.  The next morning, one 
 
     9   minute after the stock market opened, Rajaratnam began selling Goldman shares. In 
 
    10   little  over  an  hour,  Rajaratnam  sold  enough  shares  to  avoid  a  loss  of  more  than 
 
    11   $3.8  million.     Rajaratnam  also  advised  a  portfolio  manager  of  Galleon 
 
    12   International—which had in the past invested in Goldman stock, and in which Gupta 
 
    13   had a 15 percent ownership stake—that on the previous day Rajaratnam had received 
 
    14   confidential information from a Goldman board member, negative news that would 
 
    15   not be reported publicly until December. Rajaratnam said he himself would  make 
 
    16   short sales of Goldman stock. See Gupta I, 747 F.3d at 118‐21. On this evidence and 
 
    17   the record as a whole, the jury could rationally have found that Gupta anticipated 
 
    18   that Rajaratnam would engage in trading of Goldman shares that would benefit 


                                                      16
    1   Gupta financially. 
 
 
 
    2                                       Conclusion 
 
 
 
    3               We have considered all of Guptaʹs arguments on this appeal and have 
 
    4   found them to be without merit. The judgment of the district court is affirmed. 




                                                17